UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6206



DARRELL J. WILLIAMS,

                                           Petitioner - Appellant,

          versus


WILLIAM D. CATOE, Director of SCDC; CHARLES M.
CONDON, Attorney General of the State of South
Carolina,

                                          Respondents - Appellees.



                            No. 03-7621



DARRELL J. WILLIAMS,

                                           Petitioner - Appellant,

          versus


WILLIAM D. CATOE, Director of SCDC; CHARLES M.
CONDON, Attorney General of the State of South
Carolina,

                                          Respondents - Appellees.



Appeals from the United States District Court for the District of
South Carolina, at Florence.    C. Weston Houck, Senior District
Judge. (CA-00-265-4-12)
Submitted:   February 9, 2004             Decided:   March 8, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darrell J. Williams, Appellant Pro Se.     Derrick K. McFarland,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                - 2 -
PER CURIAM:

              Darrell J. Williams, a state prisoner, seeks to appeal

the district court’s orders denying relief on his motion filed

under 28 U.S.C. § 2254 (2000), and on postjudgment motions.                            A

final order in a habeas proceeding is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).            A certificate of appealability will

not   issue    absent   “a    substantial      showing    of   the   denial       of   a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).          A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).             We have independently reviewed

the record and conclude that Williams has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeals.          We dispense with oral argument because the

facts   and    legal    contentions     are    adequately      presented     in    the

materials     before    the    court   and     argument    would     not    aid    the

decisional process.

                                                                           DISMISSED




                                       - 3 -